Case 2:19-cv-21910-WJM-ESK Document 12 Filed 04/29/20 Page 1 of 4 PageID: 212



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

  ALAN COHNEN,

                  Plain tiff,
                                                                       19-cv-2 1910
                                                                        OPINION
  JPMORGAN CHASE BANK and BELLIO
  PLUMBING AND HEATING,

                  Defendants.

        WILLIAM J. MARTINI, U.S.D.J.:
        Plaintiff Alan Cohnen (“Plaintiff’) brings this action against JP Morgan Chase Bank
 (“Chase”) and Bellio Plumbing and Heating (“Bellio,” and with Chase, “Defendants”). The
 matter comes before the Court on Chase’s motion to dismiss. ECF No. 5. and Cohnen’s
 motion for default judgment against Bellio, ECF No. 7. For the reasons set forth below,
 Chase’s motion to dismiss is GRANTED IN PART and DENIED IN PART and Plaintiffs
 motion for default judgment is DENIED.
   I.      BACKGROUND
        Plaintiff alleges that he hired Bellio to locate and repair a broken sewer line in June
 2019 for $4.000. Compl. ¶ 9-10, ECF No. 1. Plaintiff paid Bellio $4.000 using his Chase
 credit card. Id. ¶ 11. Two months later, Plaintiff received a second bill for $10,556.66. less
 the $4.000 already paid. Id. ¶ 12. Plaintiff rejected the invoice and instructed Chase not to
 allow any additional charges from Bellio.” Id. ¶ 14. Chase subsequently notified Plaintiff
 that Bellio had attempted to charge his card the additional $6,556.66, but Chase had blocked
 the charge. id. ¶ 15.
       After Chase notified Bellio that Plaintiff had disputed the charge, “Bellio submitted a
 new charge under [the] alias ‘N *BELLJO HEATING AND PL.” Id. ¶ 16-17. The charge
 went through “because Bellio added ‘IN        ‘   .
                                                      and thus thwarted Chase’s protective
                                                       .
                                                           .




                  ¶
 measures.” Id. 1$. Plaintiff disputed the charge and provided information and evidence to
 Chase. Id. ¶11 22-3 0. Despite Plaintiffs submissions purportedly showing the second charge
 was never authorized. Chase upheld it. Id. ¶ 30.
        Plaintiff originally brought this action in the Superior Court of New .Jersey. Law
 Division. ECF No. 1. The Complaint includes three counts: consumer fracid (Cocint One),
 unjust enrichment (Count Two, against Bellio only), and violations of the Truth in Lending
 Act (Count Three, against Chase only). Chase removed the case to this Court in December
 2019 and moved to dismiss in January 2020. ECF Nos. 1, 5. Bellio never entered an
 appearance. Plaintiff requested, and received, a clerk’s entry of default. ECF No. 6. Plaintiff
 now moves for a default judgment against Bellio. ECF No. 7.
Case 2:19-cv-21910-WJM-ESK Document 12 Filed 04/29/20 Page 2 of 4 PageID: 213



  II.        DEFAULT JUDGMENT
        A.      Default Judgment Is Denied for Lack of Personal Jurisdiction
         Before the Court grants a motion for default judgment, it must ensure, inter a/ia, (1) it
 has personal jurisdiction over the defendant and (2) “that entry of default under Rule 55(a)
 was appropriate.” Gov’t Employees Ins. Co. v. Pennsauken Spine & Reliab P.C.. 17-cv-1 1727,
 201$ WL 3727369, at *2 (D.N.J. Aug. 6, 2018). Here, the Court cannot conclude it has
 personal jurisdiction over Bellio. The only statement regarding jurisdiction in the Complaint
 states that “[j]urisdiction is proper since Plaintiff is a resident of New Jersey.” Compi. ¶ 7.
 That does not confer general jurisdiction over Bellio, which is a Pennsylvania corporation.
 Id. ¶ 6; see Daim/erAG v. Bauman, 571 U.S. 117, 127-28 (2014) (discussing limits of general
 jurisdiction over foreign corporation). As to specific jurisdiction, it appears the job was in
 Pennsylvania. See Compi. ¶ 10 (requiring Bellio to call “PA one call-coordinate”). The
 Complaint does allege the contracts were negotiated and signed from New Jersey, and the
 credit card is associated with a New Jersey address. Compi. ¶ 8. But once again, this appears
 to relate to Plaintiffs residency, not Bellios. See Daimler, 571 U.S. at 132—33 (2014) (noting
 courts focus “on the relationship among the defendant, the forum, and the litigation”). The
 present filings are no help. Plaintiffs brief fails to mention personal jurisdiction whatsoever.
 See Mot., ECF No. 7-3. Accordingly, the Court cannot determine it has personal jurisdiction
 over Bellio and Plaintiffs motion for default judgment is DENIED.
        B.      The Clerk’s Entry of Default Is Vacated
         Even if the Court concluded it had personal jurisdiction over Bellio, the “entry of
 default under Rule 55(a) was [not] appropriate.” Pennsauken Spine, 2018 WL 3727369, at
 *2. for this alternative reason, the Motion must be DENIED and the Clerk’s entry of default
 set aside. See FRCP 55(c) (permitting courts to set aside defaults).
        Plaintiffs counsel filed a declaration in support of the Motion, declaring:
        •    “Service of summons and complaint was performed by the [New Jersey State]
             Court and was mailed out on November 15, 2019,”
        •    “On November 20, 2019, Bellio was served,”
        •    “The [State] Court uploaded a proof of service   .   .   .   .   A true and accurate copy of
             this is attached hereto as Exhibit B,” and
        •    “The Proof of Service generated by the [State] Court indicates that Bellio signed
             for and acknowledged service of the Summons and Complaint.”
 Cohen Decl. ¶ 2-5, ECf No. 7-1. The use of passive voice and claim that the state court
 effectuated service is dubious, at best. On review of the purported “proof of service,” the
 attached U.S. postal service receipt shows that the “item was delivered    in NEW YORK,
                                                                                     .   .   .



 NY 10017.” Id. Ex. B. But Bellio is a Pennsylvania company. Compi. ¶ 6. further, under
 “address of receipt” is the notation: “383 Mad [sic].” Given that JP Morgan Chase owns the
 building located at 383 Madison Avenue, New York, NY, it appears that Plaintiffs Counsel
 submitted proof of service for Chase and declared—under penalty of perjury—”[t]he Proof
 of Service generated by the Court indicates that Be/ho signed for and acknowledged service
 of the Summons and Complaint.” Cohen Dccl. ¶ 5 (emphasis added).
                                               2
Case 2:19-cv-21910-WJM-ESK Document 12 Filed 04/29/20 Page 3 of 4 PageID: 214



        Accordingly, the Court cannot determine when or if service was effectuated on Bellio.
 Given that fact, it is unclear whether the deadline for Bellio to respond has passed. See FRCP
 12(a) (providing tirnelines post completion of service or waiver). Accordingly, the Clerk’s
 entry of defacilt is VACATED. See FRCP 55.
        Plaintiffs Counsel is ORDERED TO SHOW CAUSE why he made the above-
 described sworn representations to the Court, and why this matter should not be dismissed or
 another sanction applied. See FRCP 4(m); 1 1(c)(3). Hopefully it was the result of an
 inadvertent copying error, but the case cannot move forward until the Court determines if and
 when service was perfected. And if service was never effectuated, why?
 III.        MOTION TO DISMISS
         Chase argues the Complaint fails to state a claim for either of the claims against it:
 violations of New Jersey’s Consumer fraud Act (“CFA,” Count One) and the Truth in
 Lending Act (“TILA,” Count Two). In reviewing Chase’s motion, the Court accepts
 Plaintiffs allegations as true and reaches every reasonable inference in Plaintiffs favor. See
 Connetty v. Lane Const. Corp., 809 f.3d 780, 786-87 (3d Cir. 2016). But the Court does not
 accept legal conclusions or recitations of elements. See Id. And because CFA claims sound
 in fraud, Count One must meet the heightened pleading standard of Rule 9(b). Ivlladenov v.
 Wegmans food Markets, Inc., 124 F. Supp. 3d 360, 372-73 (D.N.J. 2015). Accordingly,
 Plaintiff “must state with particularity the circumstances constituting fraud.” FRCP 9(b). But
 “knowledge, and other conditions of a person’s mind may he alleged generally.” Id.
        A.      New Jersey Consumer Fraud Act Claim
        CFA claims require “unlawful conduct” by the Defendant that caused an ascertainable
 loss. See Cox v. Scars Roebuck & Co., 138 N.J. 2, 23—24, 647 A.2d 454 (1994). “Unlawful
 conduct” means the use “of any unconscionable commercial practice, deception, fraud, false
 pretense, [or] misrepresentation.” N.J.S. § 56:8-2.
        Here,  Plaintiff alleges Chase was tricked into allowing the second charge. Compl.
 JJ 18-19 (Bellio “thwarted Chase’s protective measures.”). That is not a CFA violation by
 Chase. But Plaintiff also alleges that soon after the charge, he submitted conclusive proof
 that it was not authorized. Compl. ¶] 22-29. And he alleges Chase knew the charges were
 fraudulent. Comp. ¶J 39, 49. Nonetheless, Chase concedes it “wrote to [Plaintiff] in October
 2019, deeming the charge valid and denying his request for an account credit.” Mot. at 5.
        Given the documents provided in the investigation, it is plausible that Chase could not
 have earnestly concluded the charge was authorized. See Comp. ¶] 25-29. Accordingly,
 “deeming the charge valid”—despite its known fraudulent nature—is an unconscionable act
 under the CFA. See Cox, 138 N.J. 2, 15 (1994) ( “unconscionability” is “an amorphous
 concept” implying “lack of good faith, honesty in fact and observance of fair dealing”). The
 Complaint includes adequate factual detail under FRCP 9(b), including: (1) the date Chase
 informed Plaintiff it rejected the charge (despite its alleged merit) and (2) details on the
 underlying transaction, (3) Bellio’s conduct, and (4) how Chase knew the charge was
 unauthorized. See Comp. ¶J 9-30; see also Alpizar-Faltas v. favero, 908 f.3d 910, 919 (3d
 Cir. 201 8) (requiring “sufficient particularity to place the defendant on notice of the precise
 misconduct with which it is charged.” (cleaned up)). While Plaintiff does use the legally-
                                                3
Case 2:19-cv-21910-WJM-ESK Document 12 Filed 04/29/20 Page 4 of 4 PageID: 215



 significant term “fraud,” the alleged “fraud” clearly references Bellio’s conduct, which is
 desct-ibed in detail. Accordingly, the motion to dismiss Count One is DENIED.
        B.     Truth in Lending Act Claim
        Chase argues the TILA claim (Count Two) must be dismissed because, inter atia, it
 followed the statutory mandated procedures to investigate a purportedly fraudulent charge.
 Mot. at 9-13. Plaintiff does not respond to Chase’s arguments with respect to Count Two.
 See Opp., ECF No. 10. Accordingly, the motion is GRANTED as to Count Two. Dismissal
 will be WITH PREJUDICE. as Plaintiff waived any argument that Chase did not follow the
 statutory procedure. nor did he propose any amendment that could save the claim.
        C.     Unjust Enrichment
        Chase also moves to dismiss Plaintiffs unjust enrichment claim (Count Three). Mot.
 at 14-15. However, that claim is not alleged against Chase. Compl.   2-3. 69. Accordingl.
 Chase does not have standing to challenge the allegations sufficiency, and its motion is
 DENIED as to Count Three.
 IV.         CONCLUSION
      For the reasons set forth above, Chase’s motion to dismiss, ECF No. 5. is GRANTED
 IN PART and DENIED IN PART. Plaintiffs motion for default judgment. ECF No. 7, is
 DENIED. The clerk’s entry of default is VACATED. Plaintiffs counsel is ORDERED TO
 SHOW CAUSE why he made the potentially-false statements in his sworn declaration.




  Date: Apri, 2020                                             J. MARTINI, U.S.D.J.




   Defendant references the Fair Credit bilLing Act, which amended relevant portions ofTILA. See
  Krie get v. Bunk ofAm., NA., $90 f.3d 429, 433 (3d Cir. 201$).
                                                4
